Exhibit 10.1

FARO TECHNOLOGIES, INC.

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE POLICY

This Amended and Restated Change in Control Severance Policy amends and restates
in its entirety the FARO Technologies, Inc. Change in Control Severance Policy
dated November 7, 2008, as amended by the Amendment to the FARO Technologies,
Inc. Change in Control Severance Policy dated April 9, 2010 and the Amendment to
the FARO Technologies, Inc. Change in Control Severance Policy dated
December 14, 2010.

1. Purpose. The purpose of the FARO Technologies, Inc. Amended and Restated
Change in Control Severance Policy (the “Policy”) is to secure the continued
services of certain key executives of the Company and its Subsidiaries and to
ensure their continued dedication to their duties in the event of any threat or
occurrence of a Change in Control (as defined in Section 2). The Company
understands and agrees that this policy creates legal and contractual
obligations of the Company to each Participant (as defined in Section 2). It is
the Company’s intent to create such obligations. The obligations of this Policy,
following execution by each Participant establishing his or her assent and
agreement to remain employed with Company and/or any Subsidiary, shall not be
modified unless such modification is in writing and is agreed upon by both the
Company and such Participant.

2. Definitions. As used in this Policy, the following terms shall have the
respective meanings set forth below:

a. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

b. “Affiliate and Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the Exchange Act.

c. “Annual Performance Bonus” means the annual cash bonus awarded under the
Company’s applicable incentive plan, as in effect from time to time (as of the
date of adoption of this Policy the annual bonus under the Company’s
then-current short-term incentive plan).

d. “Base Salary” means the Participant’s highest annual rate of base salary
during the twelve (12) month period immediately prior to the Participant’s Date
of Termination.

e. “Beneficial Owner”. A Person shall be deemed to be the “Beneficial Owner” of
any securities:

i. which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, securities tendered pursuant to a
tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase;



--------------------------------------------------------------------------------

ii. which such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or has “beneficial ownership”
of (as determined pursuant to Rule 13d-3 of the Exchange Act), including
pursuant to any agreement, arrangement or understanding; provided, however, that
a Person shall not be deemed the Beneficial Owner of, or to beneficially own,
any security under this Subsection ii. as a result of an agreement, arrangement
or understanding to vote such security if the agreement, arrangement or
understanding: (i) arises solely from a revocable proxy or consent given to such
Person in response to a public proxy or consent solicitation made pursuant to,
and in accordance with, the applicable rules and regulations under the Exchange
Act and (ii) is not also then reportable on a Schedule 13D under the Exchange
Act (or any comparable or successor report); or

iii. which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in Subsection ii.(i)
above) or disposing of any voting securities of the Company.

f. “Board” means the Board of Directors of the Company and, after a Change in
Control, the “board of directors” of the Successor or Surviving Corporation, as
the case may be, and shall also include any other governing body, person, group
or entity in control of the parent, successor, or surviving entity or body.
References herein to the Board include any committee or person to whom the Board
has designated its authority.

g. “Bonus Amount” means the average of the Annual Performance Bonuses earned by
the Participant from the Company (or its affiliates) during the last three
(3) completed fiscal years of the Company (or, if the Participant has been
employed by the Company and/or any Subsidiary for less than three (3) fiscal
years, such shorter period of time during which the Participant was employed by
the Company and/or any Subsidiary) immediately preceding the Participant’s Date
of Termination (annualized in the event the Participant was not employed by the
Company (or its affiliates) for the whole of any such fiscal year).

h. “Cause” means (i) the failure of the Participant to perform substantially his
duties with the Company and/or any Subsidiary (excluding any such failure
resulting from the Participant’s Disability) after a written demand for
substantial performance is delivered to the Participant by or on behalf of the
Board which identifies the manner in which the Board believes that the
Participant has not substantially performed his duties and providing the
Participant a minimum of 30 days to cure the identified deficiencies, (ii) the
Participant engaging in illegal conduct or gross misconduct that is materially
injurious to the Company or any Subsidiary, (iii) the Participant engaging in
conduct or misconduct that materially harms the reputation or financial position
of the Company or any Subsidiary, (iv) the Participant obstructing, impeding or
failing to materially cooperate with an Investigation (provided that the
Participant shall be given written notice and a reasonable opportunity to cure
any alleged breach of this clause (iv)), (v) the Participant being convicted of,
or pleading nolo contondere to, a felony or of a crime involving fraud,
dishonesty, violence or moral turpitude, (vi) the Participant is found liable in
any SEC or

 

-2-



--------------------------------------------------------------------------------

other civil or criminal securities law action, (vii) the Participant commits an
act of fraud or embezzlement against the Company or any Subsidiary, or
(viii) the Participant accepting a bribe or kickback.

Anything herein to the contrary notwithstanding, if, following a termination of
the Participant’s employment by the Company for Cause based upon the conviction
or liability of the Participant as specified in clauses (v) or (vi), such
conviction or liability is overturned in a final determination on appeal, the
Participant shall be entitled to the payments and the economic equivalent of the
benefits the Participant would have received if his employment had been
terminated by the Company without Cause. For purposes hereof, the Participant
acknowledges that to avoid the imposition of additional tax under Code
Section 409A, the Participant must make a good faith attempt to obtain the
payment from the Company as required under the Code Section 409A provisions
governing disputed payments.

i. “Change in Control” means the occurrence of any one of the following events:

i. individuals who, on the effective date of the Policy, constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board or other governing body or entity of the Company, its
successor or survivor, provided that any person becoming a director subsequent
to the effective date of the Policy but prior to any change in control, whose
election or nomination for election was approved or recommended by a vote of a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination),
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board shall be deemed to be an Incumbent Director;

ii. any person is or becomes an owner or beneficial owner, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote generally in the election of directors (the “Company Voting Securities”);
provided, however, that the event described in this subsection ii. shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(A) by the Company or any Subsidiary, (B) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, (C) by
any underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii) below), (E) pursuant to any acquisition by the Participant or
any group of persons including the Participant (or any entity controlled by the
Participant or any group of persons including the Participant), or (F) through a
transaction (other than one described in (iii) below) in which Company Voting
Securities are acquired from the Company, if a majority of the Incumbent
Directors approve a resolution providing expressly that the acquisition pursuant
to this clause (F) does not constitute a Change in Control under this subsection
ii;

 

-3-



--------------------------------------------------------------------------------

iii. the consummation of a merger, consolidation, statutory share exchange,
reorganization, sale of all or substantially all the Company’s assets or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) at
least 50% of the total voting power of the corporation or other entity resulting
from, or succeeding to the interests of the Company in, such Business
Combination (or, if applicable, the ultimate parent entity that has the power to
elect a majority of the directors of such corporation or other entity) (the
“Surviving Corporation”) is represented by Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Business Combination, (B) no person (other than any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation) is or
becomes the owner or beneficial owner, directly or indirectly, of 40% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Corporation, and (C) at least a majority of the
members of the board of directors of the Surviving Corporation following the
consummation of the Business Combination were Incumbent Directors at the time of
the Board’s approval of the execution of the initial agreement providing for
such Business Combination; any Business Combination which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction” and any Business Combination which does not satisfy
all of the criteria specified in (A) (B) and (C) shall be deemed a “Qualifying
Transaction”; or

iv. the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 40% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company or its affiliates which reduces the number of Company
Voting Securities outstanding; provided, that if after the consummation of such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

For purposes of this Change in Control definition, “corporation” shall include
any limited liability company, partnership, association, business trust and
similar organization, and “board of directors” shall refer to the ultimate
governing body of such organization and “director” shall refer to any member of
such governing body.

 

-4-



--------------------------------------------------------------------------------

j. “Code” means the Internal Revenue Code of 1986, as amended.

k. “Company” means FARO Technologies, Inc., a Florida corporation, and any
successor, survivor, or other entity that succeeds to the interests of FARO
Technologies, Inc.

l. “Date of Termination” means (i) the effective date on which the Participant’s
employment by the Company terminates as specified in a prior written notice by
the Company or the Participant, as the case may be, to the other, delivered
pursuant to Section 10 or (ii) if the Participant’s employment by the Company
terminates by reason of death, the date of death of the Participant.

m. “Disability” has the same meaning ascribed to that term in
Section 409A(a)(2)(C) of the Code.

n. “Good Reason” means, without the Participant’s express written consent, the
occurrence of any of the following events after a Change in Control:

i. an ongoing material diminution in the duties or responsibilities of the
Participant that is inconsistent in any material and adverse respect with the
Participant’s position(s), duties, or responsibilities with the Company
immediately prior to such Change in Control; provided, however, that Good Reason
shall not be deemed to occur upon a change in duties or responsibilities that is
solely and directly a result of the Company no longer being a publicly traded
entity and does not involve any other event set forth in this Section 2(n);

ii. a reduction in the Participant’s annual base salary as in effect immediately
prior to such Change in Control;

iii. a material reduction in the Participant’s cash bonus opportunities in the
aggregate under the Company’s applicable incentive plan, as in effect from
immediately prior to such Change in Control;

iv. the Company requiring the Participant to be based at any office or location
more than fifty (50) miles from the office where the Participant is located at
the time of the Change in Control and, as a result, causing the Participant’s
commute from his residence at the time of the Change in Control to the new
location to increase by more than fifty (50) miles;

v. a material reduction in the benefits (including retirement, Company-paid
insurance, sick leave, expense reimbursement and vacation time) in which the
Participant participated immediately prior to such Change in Control; or

vi. the failure of the Company to obtain the assumption of the Company’s
obligations hereunder from any successor as contemplated in Section 9(b);

 

-5-



--------------------------------------------------------------------------------

provided, however, that the occurrence of any of the foregoing events in this
Section 2(n) shall only constitute Good Reason if the Company fails to cure such
event within 20 days after receipt from the Participant of written notice of
such occurrence; provided, further, that Good Reason shall cease to exist
following the later of 90 days following its occurrence or the Participant’s
knowledge thereof, unless the Participant has given the Company written notice
thereof prior to such date. The Participant’s right to terminate employment for
Good Reason shall not be affected by the Participant’s incapacities due to
mental or physical illness and the Participant’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason.

o. “Investigation” means an investigation authorized by the Board.

p. “Participant” means each of the executives of the Company or any Subsidiary
who are selected by the Board for coverage by this Policy and identified on
Schedule A from time to time.

q. “Person” means any individual, firm, partnership, corporation, or other
entity, including any successor (by merger or otherwise) of such entity, or a
group of any of the foregoing acting in concert.

r. “Potential Change in Control” means the execution or entering into of any
agreement by the Company, the consummation of which can be expected to be a
Qualifying Transaction.

s. “Qualifying Termination” means a termination of the Participant’s employment
(i) by the Company other than for Cause or (ii) by the Participant for Good
Reason. Termination of the Participant’s employment on account of death or
Disability shall not be treated as a Qualifying Termination. Notwithstanding the
preceding sentence, the death of the Participant after notice of termination for
Good Reason or without Cause has been validly provided shall be deemed to be a
Qualifying Termination.

t. “Separation from Service” means the date a Participant separates from service
from the Company and its Subsidiaries within the meaning of, and applying the
default rules of, the regulations promulgated under Code Section 409A.

u. “Subsidiary” means any corporation or other entity in which the Company has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of the then-outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors (or
members of any similar governing body) or in which the Company has the right to
receive 50% or more of the distribution of profits or 50% of the assets or
liquidation or dissolution.

v. “Termination Period” means the period of time beginning with a Change in
Control and ending twelve (12) months following such Change in Control.
Notwithstanding anything in this Policy to the contrary, if (i) the
Participant’s employment is terminated prior to a Change in Control (or, if
applicable, a Potential Change of Control) for reasons that would have

 

-6-



--------------------------------------------------------------------------------

constituted a Qualifying Termination if they had occurred following a Change in
Control; (ii) the Participant reasonably demonstrates that such termination (or
Good Reason event) was at the request of a third party who had indicated an
intention or taken steps reasonably calculated to effect a Change in Control;
and (iii) a Change in Control (or a Potential Change in Control) involving such
third party (or a party competing with such third party to effectuate a Change
in Control) does occur within six (6) months from the date of such termination
(or, in the case of a Potential Change in Control, such Potential Change in
Control occurs within three (3) months of such termination), then for purposes
of this Policy, the date immediately prior to the date of such termination of
employment or event constituting Good Reason shall be treated as a Change in
Control. For purposes of determining the timing of payments and benefits to the
Participant under Section 4, the date of the actual Change in Control (or, if
applicable, the Potential Change of Control) shall be treated as the
Participant’s Date of Termination, and for purposes of determining the amount of
payments and benefits owed to the Participant under Section 4, the date the
Participant’s employment is actually terminated shall be treated as the
Participant’s Date of Termination.

Where the context requires, the singular shall include the plural, the plural
shall include the singular, and any gender shall include all other genders.

3. Eligibility. The Board shall determine in its sole discretion which
executives of the Company and its Subsidiaries shall be Participants and whether
a Participant shall be listed on Schedule A, and the Board may remove any
executive from Schedule A and participation in this Policy at any time in its
sole discretion; provided, however, that a Participant may not be removed from
Schedule A without his prior written consent within the 12-month period after a
Change in Control or within the period of time beginning on the date of a
Potential Change in Control and ending on the termination of the agreement that
constituted the Potential Change in Control. The Board may delegate its
authority to designate the Participants on Schedule A and to remove a
Participant from Schedule A to the Compensation Committee (or any successor
committee) of the Board.

4. Payments Upon Termination of Employment. If during the Termination Period the
employment of the Participant is terminated pursuant to a Qualifying
Termination, then, subject to the Participant’s execution of a Separation
Agreement and Release in the form attached to this Policy as Exhibit A (the
“Separation Agreement and Release”), the Company shall provide to the
Participant:

a. within ninety (90) days following the Participant’s Separation from Service,
a lump sum cash payment equal to the sum of the Participant’s Base Salary plus
the Bonus Amount;

b. within ninety (90) days following the Participant’s Separation from Service,
a cash payment equal to the Participant’s Bonus Amount multiplied by a fraction
the numerator of which shall be the number of days the Participant was employed
by the Company during the fiscal year in which the Date of Termination occurred
and the denominator of which shall be 365 (but only to the extent that the
Participant’s Annual Performance Bonus for the fiscal year in which the
Participant’s Date of Termination occurs has not previously been paid); and

 

-7-



--------------------------------------------------------------------------------

c. for 12 months following the Date of Termination, group medical and life
insurance coverage to the Participant (and his eligible dependents), under the
terms prevailing at the time immediately preceding the Date of Termination, the
Company shall continue to pay the entire amount of such premiums (and increases
therein, if any) to the same extent as the Company pays for such coverage for
similarly situated executives who are employed by the Company; provided that to
the extent that any plan does not permit continuation of the Participant’s or
his eligible dependents’ participation throughout such period, the Company shall
provide the Participant, no less frequently than quarterly in advance, with an
amount, on an after-tax basis, equal to the Company’s cost of providing such
benefits and, provided, further, that at the end of the foregoing period, the
Participant shall be entitled to the continuation of health benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”).

5. Key Employees. Notwithstanding the timing of payments set forth in Section 4,
if the Company determines that the Participant is a “specified employee” within
the meaning of Code Section 409A on the date of the Participant’s Separation
from Service, then the payments described in Section 4 (other than the
continuation of group medical benefits) will be delayed and will be paid one day
and six (6) months following the date of the Participant’s Separation from
Service, with the first such payment to include the amounts that would have been
paid earlier but for the above delay. The Company shall set aside those payments
that would be subject to the Section 409A additional tax in a trust that is in
compliance with Rev. Proc. 92-64 (or any successor thereto), provided the
funding of the trust is not prohibited by Section 409A or would not cause an
additional tax to be paid under Section 409A. Further, in the event of any
assessment of additional tax under Section 409A, the Company shall promptly (but
in no event later than the end of the calendar year following the year in which
the Participant remits the taxes) reimburse the Participant for such additional
tax and shall pay the Participant a “true-up” amount with respect to such tax
reimbursement.

6. Withholding Taxes. The Company may withhold from all payments due to the
Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold there from.

7. Reimbursement of Expenses. If any contest or dispute shall arise under this
Policy involving termination of a Participant’s employment with the Company or
involving the failure or refusal of the Company to perform fully in accordance
with the terms hereof, the Company shall reimburse the Participant on a current
basis (but in no event later than the end of the calendar year following the
calendar year in which the expense was incurred) for all reasonable legal fees
and related expenses, if any, incurred by the Participant in connection with
such contest or dispute (regardless of the result thereof), together with
interest in an amount equal to the prime rate as reported in The Wall Street
Journal, but in no event higher than the maximum legal rate permissible under
applicable law, such interest to accrue thirty (30) days from the date the
Company receives the Participant’s statement for such fees and expenses through
the date of payment thereof, regardless of whether the Participant’s claim is
upheld by a court of competent jurisdiction or an arbitration panel; provided,
however, that the Participant shall be required to repay immediately any such
amounts to the Company to the extent that a court or an arbitration panel issues
a final and non-appealable order setting forth the determination that the
position taken by the Participant was frivolous or advanced by the Participant
in bad faith.

 

-8-



--------------------------------------------------------------------------------

8. Scope of Policy. Nothing in this Policy shall be deemed to entitle the
Participant to continued employment with the Company or its Subsidiaries, and if
the Participant’s employment with the Company shall terminate prior to a Change
in Control, the Participant shall have no further rights under this Policy
(except as otherwise provided hereunder); provided, however, that any
termination of a Participant’s employment during the Termination Period shall be
subject to all of the provisions of this Policy.

9. Successors; Binding Agreement.

a. This Policy shall not be terminated by any Business Combination. In the event
of any Business Combination, the provisions of this Policy shall be binding upon
the Surviving Corporation, and such Surviving Corporation shall be treated as
the Company hereunder.

b. The Company agrees that in connection with any Business Combination, it will
cause any successor entity to the Company unconditionally to assume all of the
obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such Business Combination that
constitutes a Change in Control shall be a breach of this Policy and shall
constitute Good Reason hereunder and shall entitle the Participant to
compensation and other benefits from the Company in the same amount and on the
same terms as the Participant would be entitled hereunder if the Participant’s
employment were terminated following a Change in Control by reason of a
Qualifying Termination. For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by a
Participant. Further, the Company acknowledges and agrees that each Participant
will suffer immediate and irreparable harm in the event that the Company fails
to cause any successor entity to assume the obligations of the Company
hereunder. The Company further acknowledges and agrees that the Participants
shall be entitled to injunctive relief enjoining such failure. The Company shall
hold the Participants harmless from any and all costs and attorneys’ fees
incurred as a result of efforts by any Participant to enforce this Policy.

c. The benefits provided under this Policy shall inure to the benefit of and be
enforceable by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Participant shall die while any amounts would be payable to the Participant
hereunder had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Policy to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant’s
estate.

 

-9-



--------------------------------------------------------------------------------

10. Notice.

a. For purposes of this Policy, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five (5) days after deposit in the United States mail,
certified and return-receipt requested, postage prepaid, addressed as follows:

If to the Participant: the address listed as the Participant’s address in the
Company’s personnel files.

If to the Company:

FARO Technologies, Inc.

250 Technology Park

Lake Mary, FL 32746

Attention: Legal Department

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

b. A written notice of the Participant’s Date of Termination by the Company or
the Participant, as the case may be, to the other, shall (i) indicate the
specific termination provision in this Policy relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant’s employment under the
provision so indicated and (iii) specify the date of termination, which date
shall be not less than fifteen (15) nor more than sixty (60) days after the
giving of such notice; provided, however, that the Company may in its sole
discretion accelerate such date to an earlier date or, alternatively, place the
Participant on paid leave during such period. The failure by the Participant or
the Company to set forth in such notice any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Participant or the Company hereunder or preclude the Participant or the
Company from asserting such fact or circumstance in enforcing the Participant’s
or the Company’s rights hereunder.

11. Full Settlement; Resolution of Disputes and Costs.

a. In no event shall the Participant be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Policy and, except as provided in the
Separation Agreement and Release, such amounts shall not be reduced whether or
not the Participant obtains other employment.

b. Other than efforts to enforce this Policy through injunctive relief, any
dispute or controversy arising under or in connection with this Policy that is
not resolved pursuant to Section 17, shall be submitted to arbitration in
Seminole County, Florida, before a sole arbitrator selected from the American
Arbitration Association (“AAA”) pursuant to the Employment Arbitration Rules and
Regulations, and shall be conducted in accordance with the provisions of Florida
Arbitration Code Section 628 et seq. as the exclusive forum for the resolution
of such dispute; provided, however, that provisional injunctive relief may, but
need not, be sought by either a Participant or the Company in a court of law
either before or while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the matter
is finally determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the

 

-10-



--------------------------------------------------------------------------------

essential findings and conclusions upon which the Arbitrator’s award or decision
is based. Any award or relief granted by the Arbitrator hereunder shall be final
and binding on the parties thereto and may be enforced by any court of competent
jurisdiction. The Company and Participants acknowledge and agree that they are
hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Policy. The Company shall be responsible for payment of the forum
costs of any arbitration hereunder, including the Arbitrator’s fee.
Notwithstanding this provision, the parties to any dispute may mutually agree to
mediate any dispute prior to or following submission to arbitration.
Notwithstanding anything in this Policy to the contrary, any court, tribunal or
arbitration panel that adjudicates any dispute, controversy or claim arising
between a Participant and the Company, or any of their delegates or successors,
in respect of a Participant’s Qualifying Termination, will apply a de novo
standard of review to any determinations made by such person. Such de novo
standard shall apply notwithstanding the grant of full discretion hereunder to
any such person or characterization of any such decision by such person as
final, binding or conclusive on any party.

12. Employment with Subsidiaries. Employment with the Company for purposes of
this Policy shall include employment with any Subsidiary.

13. Survival. The respective obligations and benefits afforded to the Company
and the Participant as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Policy) 5, 7, 9(c) and 11 shall survive the termination of this
Policy.

14. GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS POLICY SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF FLORIDA, WITHOUT REGARD TO THE PRINCIPLE OF
CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS POLICY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS POLICY, WHICH OTHER PROVISIONS
SHALL REMAIN IN FULL FORCE AND EFFECT.

15. Amendment and Termination. The Board may amend or terminate the Policy at
any time; provided, however, that during the period commencing on a Change in
Control and ending on the 24 month anniversary of the Change in Control, the
Policy (including, for the avoidance of doubt, any Schedules and Exhibits) may
not be amended or terminated by the Board in any manner which is adverse to the
interests of any Participant then listed on Schedule A without the prior written
consent of such Participant; provided, further, that any termination or
amendments to the Policy (including, for the avoidance of doubt, any Schedules
and Exhibits) that are adverse to the interests of any Participant then listed
on Schedule A, and that occur during the period of time beginning on a date
three (3) months prior to a Potential Change in Control and ending on the
termination of the agreement that constituted the Potential Change in Control,
shall be void unless consented to in writing by the affected Participant.

 

-11-



--------------------------------------------------------------------------------

16. Interpretation and Administration. The Policy shall be interpreted and
administered by the Board. The Board may delegate any of its powers under the
Policy to the Compensation Committee of the Board (or any successor committee).
With respect to those Participants who are not subject to Section 16 of the
Exchange Act, the Committee may delegate any of its powers under this Policy to
the Chief Executive Officer of the Company. The Board, the Compensation
Committee (or any successor committee) and the Chief Executive Officer (to the
extent of the powers delegated to him) shall have the authority in their sole
and absolute discretion to (i) exercise all of the powers granted to them under
the Policy, (ii) construe, interpret and implement the Policy, (iii) prescribe,
amend and rescind rules and regulations relating to the Policy, (iv) make all
determinations necessary or advisable in administration of the Policy,
(v) correct any defect, supply any omission and reconcile any inconsistency in
the Policy, and (vi) amend this Policy to reflect changes in or interpretations
of applicable law, rules or regulations. Actions of the Board or the
Compensation Committee (or any successor committee) shall be taken by a majority
vote of its members.

17. Claims and Appeals. Participants may seek injunctive relief to enforce this
Policy at any time with or without notice. With regard to other disputes, the
Participants may submit claims for benefits by giving notice to the Company
pursuant to Section 10 of this Policy. If the Participant believes that he has
not received coverage or benefits to which he is entitled under the Policy, the
Participant may notify the Board in writing of a claim for coverage or benefits.
If the claim for coverage or benefits is denied in whole or in part, the Board
shall notify the applicant in writing of such denial within thirty (30) days
(which may be extended to sixty (60) days under special circumstances), with
such notice setting forth: (i) the specific reasons for the denial; (ii) the
Policy provisions upon which the denial is based; (iii) any additional material
or information necessary for the applicant to perfect his claim; and (iv) the
procedures for requesting a review of the denial. Upon a denial of a claim by
the Board, the Participant may: (a) request a review of the denial by the Board
or, where review authority has been so delegated, by such other person or entity
as may be designated by the Board for this purpose; (b) review any Policy
documents relevant to his claim; and (c) submit issues and comments to the Board
or its delegate that are relevant to the review. Any request for review must be
made in writing and received by the Board or its delegate within sixty (60) days
of the date the applicant received notice of the initial denial, unless special
circumstances require an extension of time for processing. The Board or its
delegate will make a written ruling on the applicant’s request for review
setting forth the reasons for the decision and the Policy provisions upon which
the denial, if appropriate, is based. This written ruling shall be made within
thirty (30) days of the date the Board or its delegate receives the applicant’s
request for review unless special circumstances require an extension of time for
processing, in which case a decision will be rendered as soon as possible, but
not later than sixty (60) days after receipt of the request for review. All
extensions of time permitted by this Section 17 will be permitted at the sole
discretion of the Board or its delegate. If the Board does not provide the
Participant with written notice of the denial of his appeal, the Participant’s
claim shall be deemed denied.

18. Type of Policy. This Policy is intended to be, and shall be interpreted as
an unfunded employee welfare plan under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees.

 

-12-



--------------------------------------------------------------------------------

19. No Duplication of Benefits. Except as otherwise expressly provided pursuant
to this Policy, this Policy shall be construed and administered in a manner
which avoids duplication of compensation and benefits which may be provided
under any other plan, program, policy, or other arrangement. In the event a
Participant is covered by any other plan, program, policy, individually
negotiated agreement or other arrangement, in effect as of his Date of
Termination, that may duplicate the payments or benefits provided in Section 4,
the Company is specifically empowered to reduce or eliminate the duplicative
benefits provided for under the Policy. In taking such action, the Company will
be guided by the principles that (1) such a Participant will otherwise be
treated no more and no less favorably than are other Participants who are not
covered by such other plan, program, policy, individually negotiated agreement
or other arrangement, (2) the provisions of such other plan, program, policy,
individually negotiated agreement or other arrangement (including, but not
limited to, a special individual pension, a special deferral account and/or a
special equity based grant) which are not duplicative of the payments provided
in Section 4, will not be considered in determining elimination and/or
reductions in Policy benefits, and (3) payments that are exempt from Code
Section 409A shall be reduced or eliminated prior to payments that are subject
to Code Section 409A.

20. Nonassignability. Benefits under the Policy may not be assigned by the
Participant. The terms and conditions of the Policy shall be binding on the
successors and assigns of the Company.

21. Effective Date. The Policy shall be effective as of November 7, 2008.

22. Code Section 409A.

a. This Policy shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements Code Section 409A and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder (and any applicable transition relief under Code Section 409A).
Nevertheless, the tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed.

b. Whenever in this Agreement a payment or benefit is conditioned on the
Participant’s execution and non-revocation of the Separation Agreement and
Release, such Separation Agreement and Release must be executed and all
applicable revocation periods shall have expired within sixty (60) days after
the date of the Participant’s Separation from Service; failing which such
payment or benefit shall be forfeited. Any payments or benefits (including any
installment payments) that would have otherwise been payable during such 60-day
period shall be accumulated and paid on the 60th day after the Participant’s
Separation from Service, provided such Separation Agreement and Release shall
have been executed and applicable revocation periods shall have expired.

 

-13-



--------------------------------------------------------------------------------

c. The Participant’s rights to payment or reimbursement of expenses pursuant to
Section 7 shall be for the duration of the Executive’s lifetime. No right to
reimbursement of such expenses shall be subject to liquidation or exchange for
another benefit.

*****

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Policy as of April 9, 2015.

 

FARO Technologies, Inc. /s/ Jay W. Freeland Name: Jay W. Freeland Title:
President and Chief Executive Officer



--------------------------------------------------------------------------------

Schedule A

 

Executive Name

 

Executive Title

Joseph Arezone

  Senior Vice President, Managing Director – EMEA and Asia Pacific

Jody Gale

  Senior Vice President, General Counsel and Secretary

Kathleen Hall

  Senior Vice President, Managing Director - Americas

Note: Executives may be added or eliminated from time to time in accordance with
Section 3 of the Policy. The Company’s Chief Executive Officer is a party to an
employment agreement with the Company that provides for change in control
severance benefits and, accordingly, is not a Participant as of the effective
date of the Policy.



--------------------------------------------------------------------------------

Exhibit A

FORM OF SEPARATION AGREEMENT AND RELEASE

This CIC Separation Agreement and Release (this “Agreement”) dated as of
            ,          (the “Effective Date”) is entered into between FARO
Technologies, Inc., a Florida corporation (the “Company”) and [                ]
(“Executive”).

NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Executive’s employment with the Company will terminate effective [Date].

2. Executive agrees to make himself reasonably available to the Company to
respond to requests by the Company for information concerning litigation,
regulatory inquiry or investigation, involving facts or events relating to the
Company that may be within his knowledge. Executive will cooperate fully with
the Company in connection with any and all future litigation or regulatory
proceedings brought by or against the Company to the extent the Company
reasonably deems Executive’s cooperation necessary. Executive will be entitled
to reimbursement of reasonable out-of-pocket expenses (not including counsel
fees) incurred in connection with fulfilling his obligations under this
Section 2.

3. In consideration of Executive’s undertakings herein, the Company will pay an
amount equal to [$        ] in accordance with Section 4 of the Company’s
Amended and Restated Change in Control Severance Policy (the “CIC Severance
Policy”), less required deductions (including, but not limited to, federal,
state and local tax withholdings) as separation/severance pay (the “Severance
Payment”). The Severance Payment will be paid in accordance with the CIC
Severance Policy. Payment of the Severance Payment is contingent upon the
execution of this Agreement by Executive and Executive’s compliance with all
terms and conditions of this Agreement and the CIC Severance Policy. Executive
agrees that if this Agreement does not become effective, the Company shall not
be required to make any further payments to Executive pursuant to this Agreement
or the CIC Severance Policy and shall be entitled to recover all payments
already made by it (including interest thereon).

4. Executive understands and agrees that any amounts that Executive owes the
Company, including any salary or other overpayments related to Executive’s
employment with the Company, will be offset and deducted from Executive’s final
paycheck from the Company. Executive specifically authorizes the Company to
offset and deduct any such amounts from his final paycheck. Executive agrees and
acknowledges that, to the extent the amount of Executive’s final paycheck is not
sufficient to repay the full amount that Executive owes to the Company, if any,
the full remaining amount owed to the Company, if any, will be offset and
deducted from the amount of the Severance Payment. Executive specifically
authorizes the Company to offset and deduct any such amounts from his Severance
Payment at the time such Severance Payment is made.

5. Executive agrees that, after payment of Executive’s final paycheck on [Date]
and the Severance Payment, Executive will have received all compensation and
benefits that are due and owing to Executive by the Company, including but not
limited to salary, vacation pay, bonus, commissions and incentive/override
compensation but excluding any benefits provided pursuant to Section 4(c) of the
CIC Severance Policy.



--------------------------------------------------------------------------------

6. Executive represents that he has returned to the Company all property or
information, including, without limitation, all reports, files, memos, plans,
lists, or other records (whether electronically stored or not) belonging to the
Company or its affiliates, including copies, extracts or other documents derived
from such property or information. Executive will immediately forfeit all rights
and benefits under this Agreement and the CIC Severance Policy, including,
without limitation, the right to receive any Severance Payment if Executive,
directly or indirectly, at any time (i) discloses to any third party or entity
any trade secrets or other proprietary or confidential information pertaining to
the Company or any of its affiliates or uses such secrets or information without
the prior written consent of the General Counsel of the Company or (ii) takes
any actions or makes or publishes any statements, written or oral, or
instigates, assists or participates in the making or publication of any such
statements which libel, slander or disparage the Company or any of its past or
present directors, officers or employees. Nothing in this Agreement shall
prevent or prohibit Executive or the Company from responding to an order,
subpoena, other legal process or regulatory inquiry directed to them or from
providing information to or making a filing with a governmental or regulatory
body. Executive agrees that upon learning of any order, subpoena or other legal
process seeking information that would otherwise be prohibited from disclosure
under this Agreement, he will promptly notify the Company, in writing, directed
to the Company’s General Counsel. In the event disclosure is so required,
Executive agrees not to oppose any action by the Company to seek or obtain a
protective order or other appropriate remedy.

7. Executive agrees that Executive’s [Employment and Confidentiality Agreement]
(the “Employment and Confidentiality Agreement”) shall continue to be in full
force and effect, including but not limited to all non-competition and
non-solicitation provisions contained therein.

8. Executive hereby represents that he has not filed any action, complaint,
charge, grievance or arbitration against the Company or any of its affiliates in
connection with any matters relating, directly or indirectly, to his employment,
and covenants and agrees not to file any such action, complaint or arbitration
or commence any other judicial or arbitral proceedings against the Company or
any of its affiliates with respect to events occurring prior to the termination
of his employment with the Company or any affiliates thereof.

9. Effective on [Date], the Company will cease all health benefit coverage and
other benefit coverage for Executive.

10. GENERAL RELEASE – Effective as of the Effective Date, and in return for the
consideration set forth above, Executive agrees not to sue or file any action,
claim, or lawsuit against the Company, agrees not to pursue, seek to recover or
recover any alleged damages, seek to obtain or obtain any other form of relief
or remedy with respect to, and cause the dismissal or withdrawal of, any
lawsuit, action, claim, or charge against the Company, and Executive agrees to
waive all claims and release and forever discharge the Company and all of its
subsidiaries and affiliates, and all officers, directors, subsidiaries,
affiliates, parents, attorneys, agents, shareholders, representatives and
employees of the foregoing, from any claims, demands, actions, causes of action
or liabilities for compensatory damages or any other relief or remedy, and
obligations of any kind or nature whatsoever, based on any matter, cause



--------------------------------------------------------------------------------

or thing, relating in any way, directly or indirectly, to his employment, from
the beginning of time through the Effective Date of this Agreement, whether
known or unknown, fixed or contingent, liquidated or unliquidated, and whether
arising from tort, statute, or contract, including, but not limited to, any
claims arising under or pursuant to the California Fair Employment and Housing
Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1871,
the Civil Rights Act of 1991, the Americans with Disabilities Act, the
Rehabilitation Act, the Family and Medical Leave Act of 1993, the Occupational
Safety & Health Act, the Employee Retirement Income Security Act of 1974, the
Older Workers Benefit Protection Act of 1990, the Worker Adjustment and
Retraining Notification Act, the Fair Labor Standards Act, the Age
Discrimination in Employment Act of 1967 (“ADEA”), New York State Labor Law, New
York State Human Rights Law, New York Human Rights Law, [NOTE: REVISE FOR
GERMANY AND ANY OTHER APPLICABLE FOREIGN JURISDICTIONS, AS THE CASE MAY BE] and
any other state, federal, city, county or local statute, rule, regulation,
ordinance or order, or the national or local law of any foreign country, any
claim for future consideration for employment with the Company, any claims for
attorneys’ fees and costs and any employment rights or entitlement law, and any
claims for wrongful discharge, intentional infliction of emotional distress,
defamation, libel or slander, payment of wages, outrageous behavior, breach of
contract or any duty allegedly owed to Executive, discrimination based upon
race, color, ethnicity, sex, age, national origin, religion, disability, sexual
orientation, or another unlawful criterion or circumstance, and any other theory
of recovery. It is the intention of the parties to make this release as broad
and as general as the law permits.

[Executive acknowledges that he is aware of, has read, has had explained to him
by his attorneys, understands and expressly waives any and all rights he has or
may have under Section 1542 of the California Civil Code, which provides as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”]1

11. Executive acknowledges that he may later discover facts different from or in
addition to those which he knows or believes to be true now, and he agrees that,
in such event, this Agreement shall nevertheless remain effective in all
respects, notwithstanding such different or additional facts or the discovery of
those facts.

12. This Agreement may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Agreement or the CIC Severance Policy.

13. Executive acknowledges that Executive has made an independent investigation
of the facts, and does not rely on any statement or representation of the
Company in entering into this Agreement, other than those set forth herein.

14. Executive agrees that, without limiting the Company’s remedies, should he
commence, continue, join in, or in any other manner attempt to assert any claim
released in connection herewith, or otherwise violate in a material fashion any
of the terms of this Agreement, the Company shall not be required to make any
further payments to the Executive pursuant to this Agreement or the CIC
Severance

 

1  Include bracketed language for California employees.



--------------------------------------------------------------------------------

Policy and shall be entitled to recover all payments already made by it
(including interest thereon), in addition to all damages, attorneys’ fees and
costs the Company incurs in connection with Executive’s breach of this
Agreement. Executive further agrees that the Company shall be entitled to the
repayments and recovery of damages described above without waiver of or
prejudice to the release granted by him in connection with this Agreement, and
that his violation or breach of any provision of this Agreement shall forever
release and discharge the Company from the performance of its obligations
arising from the Agreement.

15. Executive acknowledges that Executive has been advised hereby to consult
with, and has consulted with, an attorney of his choice prior to signing this
Agreement.

16. Executive acknowledges that Executive has fully read this Agreement,
understands the contents of this Agreement, and agrees to its terms and
conditions of his own free will, knowingly and voluntarily, and without any
duress or coercion.

17. Executive understands that this Agreement includes a final general release,
and that Executive can make no further claims against the Company, any
subsidiary or affiliate of the Company or any of the persons or entities listed
in Section 10 of this Agreement relating in any way, directly or indirectly, to
his employment. Executive also understands that this Agreement precludes
Executive from recovering any damages or other relief as a result of any
lawsuit, grievance, charge or claim brought on Executive’s behalf against the
Company or the persons listed in Section 10 of this Agreement.

18. Executive acknowledges that Executive is receiving adequate consideration
(that is in addition to what Executive is otherwise entitled to) for signing
this Agreement.

19. This Agreement and the CIC Severance Policy constitute the complete
understanding between Executive and the Company regarding the subject matter
hereof and thereof. No other promises or agreements regarding the subject matter
hereof and thereof will be binding unless signed by Executive and the Company.

20. Executive and the Company agree that all notices or other communications
required or permitted to be given under the terms of this Agreement shall be
given in accordance with Section 10 of the CIC Severance Policy.

21. Executive and the Company agree that any disputes relating to any matters
covered under the terms of this Agreement shall be resolved in accordance with
Section 11 of the CIC Severance Policy. EACH PARTY TO THIS AGREEMENT KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES THE RIGHT TO A JURY TRIAL WITH RESPECT TO
THIS AGREEMENT.

22. By entering into this Agreement, the Company does not admit and specifically
denies any liability, wrongdoing or violation of any law, statute, regulation or
policy, and it is expressly understood and agreed that this Agreement is being
entered into solely for the purpose of amicably resolving all matters of any
kind whatsoever between Executive and the Company.



--------------------------------------------------------------------------------

23. In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

24. The respective rights and obligations of the parties hereunder shall survive
any termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations.

25. The interpretation, construction and performance of this Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Florida, without regard to the principle of conflicts of laws, and
applicable federal laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which other provisions shall remain in full force
and effect.

26. This Agreement may be executed in one or more counterparts. This Agreement
may not be amended, except by a written instrument signed and delivered by each
of the parties hereto. The Company may assign this Agreement to any successor of
the Company or any of its subsidiaries.

 

FARO Technologies, Inc.

 

Name: Title: Date: Executive

 

Name: Date: